                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:17-cr-5-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
CHRISTOPHER JAMES SHELTON,             )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s two, separately filed Motions for

Compassionate Release/Reduction of Sentence. (Doc. Nos. 37, 39). Defendant, an inmate at FCI

Beaumont in Beaumont, Texas, seeks a reduction of his sentence based on the COVID-19

pandemic. In support, he maintains that he suffers from asthma and other health conditions. Id.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing

so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

2, 2020). Here, Defendant appears to concede that he has not provided the BOP with thirty days

to evaluate his compassionate release request before filing his motions in this Court, and he appears

to be asking this Court to waive the exhaustion requirement. The Court declines to do so, as the

BOP is best positioned to determine the proper treatment of the inmate population as a whole,

considering both individual considerations in light of an inmate’s background and medical history

and more general considerations regarding the conditions and needs at particular facilities.




      Case 1:17-cr-00005-MOC-WCM Document 40 Filed 06/08/20 Page 1 of 2
       In sum, because Defendant has not exhausted available administrative remedies, the Court

denies Defendant’s motions.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motions for Compassionate

Release/Reduction of Sentence, (Doc. Nos. 37, 39), are DENIED, without prejudice to Defendant

to refile the motion after he has exhausted his remedies with the BOP.




                                         Signed: June 6, 2020




     Case 1:17-cr-00005-MOC-WCM Document 40 Filed 06/08/20 Page 2 of 2
